IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CYNTHIA BROZMAN,                          : No. 747 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (COMMONWEALTH OF                    :
PENNSYLVANIA),                            :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.